"S5Q -/S
                                ELECTRONIC RECORD
                                                                               35"/ "tS


COA #      01-13-00640-CR                       OFFENSE:        22.02 (Aggravated Assault)

           Dustin Wayne Glenn v. The State
STYLE:     of Texas                             COUNTY:         Galveston

COA DISPOSITION:       AFFIRM                   TRIAL COURT:    405th District Court


DATE: 02/26/2015                  Publish: NO   TC CASE #:      12CR2237




                        IN THE COURT OF CRIMINAL APPEALS                         $f&»/f

          Dustin Wayne Glenn v. The State of
STYLE:    Texas                                      CCA#:

         APPEllj^M 7->£>              .Petiti        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                    JUDGE:

DATE:       M/^ljr                                  SIGNED:                            PC:_

JUDGE:       JrJsitCl*^-                             PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                  REHEARING IN CCA IS:

                                                  JUDGE:




                                                                           ELECTRONIC RECORD